Stone, J.,
delivered the opinion of the Court.
To an application for a mandamus against William T. Hamilton, Governor of Maryland, directing him to deposit a certain bill, which had passed the General Assembly, in the office of the clerk of the Court of Appeals, and which bill the petition claimed was a law, because it was presented to the Governor more than six days before the final adjournment of the Legislature, but had neither been *27vetoed nor signed by him, tbe Governor interposed several objections. One was that the bill had not been presented to him personally, until within the period of six days before the final adjournment of the Legislature, although it was left in the Executive Chamber more than six days before the adjournment. Another objection urged by him is that the bill was never at any time sealed with the Great Seal of the State, and that until that was done he was not required by the Constitution either to approve or to veto, and in fact was not bound to consider the bill at all.
The first of these objections raises the distinct question of the necessity of a personal 'presentation of a bill to the Governor, before he can be required to consider it; or whether a proper delivery in the Executive Chamber at Annapolis, although the Governor may be absent therefrom at the time, is sufficient.
This is a very important question, but one which we do not mean now to decide, because the determination of that question is not necessary to the decision of this case, and because there is a wide and irreconcilable difference of opinion among the different members of the Court on that point.
The second objection raises the question whether, in any event, a bill should not be sealed with the Great Seal before its presentation to the Governor, whether such presentation be a personal one or not; that is, whether or not it is the constitutional duty of the Governor to consider, for the purpose either of approval or veto, any bill presented to him without its being so sealed ? On this question the members of the Court before whom this case has been re-argued, are unanimous.
It appears from the answer of the respondent in this case, his positive testimony, and from an inspection of the bill itself made by the Court below, that it was not at the time of presentation, and was not at the time of the trial below sealed with the Great Seal.
*28The 30th section of Art. 3, of the Constitution, uses this unequivocal language: “Every hill, when passed by the General Assembly, and sealed with the Great Seal, ■shall be presented to the Governor, who, if he approves it shall sign the same in the presence of the presiding officers, &c.”
This third Article of the Constitution is the one defining the powers and duties of the Legislative Department, and nothing else is therein contained except what may be necessarily explanatory of those powers and duties. There are three things required by this section to be done in relation to bills before the duty of the General Assembly ends, and that of the Governor begins. They must pass the bill; they must seal the bill with the Great Seal of the State, and they must present the bill to the Governor, and when all this is done, and not till then, the duty of the Governor begins. All these are conditions precedent to be performed by the Legislature before his ■constitutional duties imperatively require the Governor to ■act. We cannot disregard, what, we consider, plain and unambiguous language, and substitute in its place supposed intentions, or erroneous practice.
But it is thought that sec. Pi of Art. 2, of the Constitution is inconsistent with the Article we have been considering. This is not so. This latter clause is entirely consistent with the former and does not annul any of its requirements. The second Article of the Constitution is devoted to an enumeration of the powers and duties of the Executive Department, and contains nothing else except what is necessarily connected with, and explanatory of them. The seventeenth section of it relates to the veto power, bnd prescribes the right and duties of the Governor after a bill has beén presented to him. It - says nothing, and intends to say nothing, of the mode and manner of presenting or authenticating bills before presentation. It leaves that in precisely the same situation that *29the thirtieth, section, of the third Article placed it. This, third Article of the Constitution, having required a bill to be sealed with the Great Seal before presentation to the Governor, it follows that the Executive has the undoubted right to refuse to consider, if he chose s, any bill not so authenticated, and the bill in this case not being sealed'as. required, there was no proper, legal presentation of it to him more than six days before the adjournment of the Legislature, and the order of the Court below must be reversed and the petition dismissed.
(Decided 13th December, 1883.)
Order reversed, and petition for mandamus dismissed.